DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
Claims 1,14,20: Prior art of record does not teach based on the contextual data, determining by the one or more processors, based on a masking policy, if a portion of results responsive to the intercepted query should be provided to the client as masked data; based on determining that the portion of the results should be provided to the client as masked data, by the one or more processors, one or more computing resources managing data comprising the results responsive to the intercepted query; executing by the one or more processors, the intercepted query on the one or more computing resources, wherein the executing comprises obtaining the masked data via one or more coprocessors deployed on the one or more computing resources, wherein the one or more coprocessors mask the portion of the results and returning by the one or more processors, query results comprising the portion of the results masked by the one or more coprocessors to the client.
Therefore, the pending claims are allowed as the prior art of record does not anticipate each and every limitation recited in the claims; nor would it have been obvious to one of ordinary skill in the art to modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Claims 2-13 and 15-19 are each dependent from one of claims 1 or 14, and are therefore allowed under the same rationale.  
USPTO Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOSUK SONG/              Primary Examiner, Art Unit 2435